Exhibit 10.1

EMPLOYMENT ARRANGEMENT – CHRISTOPHER SMITH

Christopher Smith is Senior Vice President, U.S. Sales of Orthovita, Inc. (the
“Company”). Mr. Smith has an “at will” employment arrangement with the Company
which includes the following:

 

  1. Annual Base Salary of $174,970, subject to review and adjustment by the
Board of Directors of the Company based on recommendations by the Compensation
Committee of the Board;

 

  2. Eligibility for annual discretionary performance bonus awards based on
Company and individual objectives and milestones established by the Board of
Directors of the Company each year. Under the annual discretionary performance
bonus program, Mr. Smith is eligible to receive an annual target bonus of up to
$30,000 if the Company achieves 100% of its annual performance objectives;

 

  3. In addition to eligibility under the annual discretionary performance bonus
program described in item 2, above, eligibility for quarterly bonus awards based
on the achievement of quarterly U.S. product sales performance goals established
by the Board of Directors;

 

  4. Eligibility for awards under the Company’s long-term incentive compensation
plan, as determined by the Board of Directors based on recommendations of the
Compensation Committee of the Board. These awards are based on the Company’s
achievement of annual performance objectives as well as the Compensation
Committee’s subjective view of the executive’s performance;

 

  5. Eligibility to participate in the Company’s 401(k) plan;

 

  6. Eligibility for medical and disability insurance and other forms of health,
life and other insurance and/or benefits provided by the Company to its
employees;

 

  7. Eligibility for a $1,000,000 supplemental life insurance policy;

 

  8. An automobile allowance of $600 per month;

 

  9. Vacation, paid sick leave and all other employee benefits provided by the
Company to its executive officers; and

 

  10. The Company has entered into change of control agreements with certain of
its executive officers and other vice presidents, including Mr. Smith. The
severance benefits provided under the change of control agreement are described
in the Company’s annual meeting proxy statement filed on May 1, 2006 with the
Securities and Exchange Commission.